DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/29/2021 is fully responsive and therefore has been entered.

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Italian parent Application No. IT102015000081842, filed on 12/10/2015 was received with the present application.

Election/Restrictions

Applicant’s election with traverse of species IIA (directed to the cam system of the continuously variable transmission represented by Figures 3-5) and species IIIB (directed to the cam profiles of the cam system represented by Figure 6C), encompassing claims 12, 14-17, and 20-21 in the reply filed on 02/05/2021 (which acknowledges the provisional election made by applicant’s representative, Gregory Sebald during the interview on 09/24/2020) is acknowledged. Claims 18-19 and 22-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected species IA, IIIA, IB-IIB, and IVB (represented by corresponding Figures 1-2, 7-8, 6a-6b, and 6d).
Although applicant’s election of species IIA (represented by Figures 3-5) and species IIIB (represented by Figure 6C) was made with traverse, the applicant does not provide any persuasive reasons/ grounds in the remakes filed on 02/05/2021 or on 07/29/2021 for the traversal of the restriction equipment set forth in the previous office action (dated 10/06/2020). Consequently, said restriction requirement is still deemed proper and is therefore made FINAL.

Claim Objections

Claim 12 is objected to because of the following informalities that requires appropriate corrections:
In claim 12, line 17, the limitation “the action portion” should read “the active portion”.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Borghi (U.S. PGPUB 2004/0171443A1 hereinafter referred to as “Borghi-I”), in view of Borghi (U.S. PGPUB 2004/0092345A1 hereinafter referred to as “Borghi-II).

In regards to claim 12, Borghi-I teach (Figures 1-6) a continuously variable transmission device (variable-ratio transmission 1) capable of being employed in a two-wheel, three-wheel or four-wheel motorcycle and is connectable to motor shaft (input shaft 2), the continuously variable transmission device (variable-ratio transmission 1) comprising: a drive pulley (drive pulley 6 of the drive assembly 5) that is provided with active surfaces (surface of the first half-pulley 6a and surface of the second half-pulley 6b that contacts the belt ‘C’) for a V-belt (belt ‘C’); the drive pulley (drive pulley 6) equipped with a mobile bushing (axially extending portion of the second half-pulley 6b that includes the slots 19) carrying one of said active surfaces 
Whereas, Borghi-II teach (Figures 1-9) a continuously variable transmission device (automatic mechanically controlled variable-ratio drive 1) comprising: a pulley (driven pulley 7) provided with active surfaces (surface of the movable half-pulley 7a and surface of the fixed half-pulley 7b) for a V-belt (V-belt ‘C’); the pulley (driven pulley 7) equipped with a mobile bushing (tubular sleeve 17) carrying one of said active surfaces (surface of the movable half-pulley 7a); said mobile bushing (tubular sleeve 17) being slidable axially on a shaft (output shaft 3) to obtain a gear shift between low gear and high gear; a fixed bushing (tubular hub 15) fixable and coaxial to the shaft (output shaft 3); a cam system (axial thrust compensating device 20) operating between the fixed bushing (tubular hub 15) and the mobile bushing (tubular sleeve 17) for transmitting rotation between the fixed bushing (tubular hub 15) and the mobile bushing (tubular sleeve 17); the cam system (axial thrust compensating device 20) configured to prevent an approach between the active surfaces (surface of the movable half-pulley 7a and surface of the fixed half-pulley 7b) or to facilitate the approach between the active surfaces (surface of the movable half-pulley 7a and surface of the fixed half-pulley 7b); the cam system (axial thrust compensating device 20) comprising at least one pin (pins 23 with conveniently convex rollers 22) that is fixed to the fixed bushing (tubular hub 15) and projecting radially outwards from the 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the closed first cam profile on the mobile bushing of the drive pulley in the continuously variable transmission taught by Borghi-I using the suggestions in Borghi-II, so as to orient the active portion of said closed first cam profile obliquely to the rotational axis of the motor shaft (in other words, to configure the active 
		
In regards to claim 14, Borghi-I in view of Borghi-II teach all intervening claim limitations as shown above. Borghi-I further teach (Figures 1-6), the closed first cam profile (slot 19) comprising a closed peripheral edge (side 19a, axial end 19b, sloping side 19c, and end 19d of the slot 19) of a cam opening (opening of the slot 19, which is defined by the side 19a, axial end 19b, sloping side 19c, and end 19d) passing radially through the mobile bushing (axially extending portion of the second half-pulley 6b that includes the slots 19).

In regards to claim 15, Borghi-I in view of Borghi-II teach all intervening claim limitations as shown above. Borghi-I further teach (Figures 1-6), the at least one pin (pin 18) comprising a hood (larger diameter upper end portion of the pin 18 that is disposed within the slot 19, as clearly illustrated in figures 2 and 3-4), and the hood (larger diameter upper end portion of the pin 18) covering a head (top of the smaller diameter portion of the pin 18) of the at least one pin (pin 18); wherein, the hood (larger diameter upper end portion of the pin 18) go into contact with the first cam profile (slot 19) of the mobile bushing (axially extending portion of the second half-pulley 6b that includes the slots 19). Although, Borghi-I does not explicitly teach the hood (larger diameter upper end portion of the pin 18) on the at least one pin (pin 18) being made of a plastic material, it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to construct the hood on the at least one pin of the cam system in the modified continuously variable transmission device taught by Borghi-I in view of Borghi-II using a plastic material. Since plastic is generally a low friction material, forming the hood of the at least one pin using plastic will facilities smooth and frictionless travel of the at least one pin within the closed first cam profile during the operation of said consciously variable transmission device. Furthermore, plastic is a widely known and commonly employed material in the art that can be easily handled (i.e. manufactured, machined, and/ or molded) to produce components having desired shapes, features, and/ or dimensions; therefore, one of ordinary skill in the art would have preferred to construct the hood on the at least one pin of the cam system from a plastic material having a favorable characteristics/ properties (i.e. friction coefficient, abrasion/ erosion resistance, heat resistance, and/ or durability).

In regards to claim 16, Borghi-I in view of Borghi-II teach all intervening claim limitations as shown above. Borghi-I further teach (Figures 1-6), the at least one pin (pin 18) comprising a hood (larger diameter upper end portion of the pin 18 that is disposed within the slot 19, as clearly illustrated in figures 2 and 3-4); wherein, said hood (larger diameter upper end portion of the pin 18) is provided with an annular lateral surface (outer peripheral surface on the larger diameter upper end portion of the pin 18) that defines a rounded profile (figures 2 and 3-4 clearly illustrate, the outer peripheral surface on the larger diameter upper end portion of the pin 18 having a cylindrical/ rounded profile).

Response to Arguments

With respect to applicant’s arguments on page 5, fourth paragraph through page 7, second paragraph in the remarks filed on 07/29/2021, regarding the 35 U.S.C. 102(a)(1) rejection of claim 12 in light of Takebe (Japanese Patent Publication JPH05203005A), have been fully considered and are persuasive. Therefore, said 35 U.S.C. 102(a)(1) rejection of claim 12 has been withdrawn.

With respect to applicant’s arguments on page 7, third paragraph though page 8, first paragraph in the remarks filed on 07/29/2021, regarding the 35 U.S.C. 103 rejection of claim 12 in view of Borghi-I, have been fully considered and but they are not persuasive. Nevertheless, upon further consideration, examiner has set forth a new grounds of rejection for claim 12 under 35 U.S.C. 103 based on Borghi-I in view of Borghi-II as detailed above.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 


/R.J.D./Examiner, Art Unit 3654				/MICHAEL R MANSEN/                                                                                    Supervisory Patent Examiner, Art Unit 3654